                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   MA CHRISTINA LOPEZ,                                    CASE NO. C19-0287-JCC
10                             Plaintiff,                   ORDER
11          v.

12   MEGAN J. BRENNAN, Postmaster General,
     United States Postal Service,
13
                               Defendant.
14

15
            The Court, having reviewed the Report and Recommendation of the Honorable Brian A.
16
     Tsuchida, United States Magistrate Judge, and the remaining record, ORDERS as follows:
17
            1.      The Report and Recommendation is ADOPTED;
18
            2.      Defendant’s motion to dismiss (Dkt. No. 12) is DENIED as moot;
19
            3.      This matter is re-referred to Judge Tsuchida for further proceedings; and
20
            4.      The Clerk shall send a copy of this order to the parties and Judge Tsuchida.
21
            DATED this 9th day of July 2019.
22

23

24

25
                                                         A
                                                         John C. Coughenour
26                                                       UNITED STATES DISTRICT JUDGE


     ORDER
     C19-0287-JCC
     PAGE - 1
